CLD-087                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-3458
                                      ___________

                                 TIMOTHY HATTEN
                                              Appellant
                                       v.

                           WARDEN LEWISBURG USP
                      ____________________________________

                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (D.C. Civil No. 11-cv-02396)
                    District Judge: Honorable William W. Caldwell
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 November 27, 2013

             Before: FUENTES, JORDAN and SHWARTZ, Circuit Judges

                           (Opinion filed: December 4, 2013)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

      Timothy Hatten, a federal prisoner proceeding pro se, appeals the denial of his

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. For the following

reasons, we will summarily affirm.



                                            1
         Because we write primarily for the parties, we recite only the facts necessary for

our discussion. Hatten is serving a prison sentence imposed by the District Court for the

Southern District of Florida for federal narcotics law violations. See United States v.

Glinton, 154 F.3d 1245 (11th Cir. 1998). Between January 2009 and July 2011, he was

found guilty by Discipline Hearing Officers (“DHOs”) of numerous disciplinary

violations including destroying property, refusing to obey an order, threatening, and

interfering with staff. Among other things, Hatten‟s disciplinary proceedings resulted in

the loss of good conduct time credits. In December 2011, while he was incarcerated in a

federal penitentiary in Lewisburg, Pennsylvania, Hatten filed a habeas petition claiming

that his right to due process had been violated in those proceedings. The District Court

determined that his claims were meritless and denied the petition. Hatten now appeals.1

         It is well-settled that although “prison disciplinary proceedings are not part of a

criminal prosecution and the full panoply of rights due a defendant in such proceedings

does not apply,” prisoners have a liberty interest in statutory good time credits. Wolff v.

McDonnell, 418 U.S. 539, 556-57 (1974); see also 18 U.S.C. § 3624(b)(1). Thus, when a

disciplinary hearing may result in the loss of credits, an inmate has a right to appear

before an impartial decision-maker and must receive: (1) written notice of the charges at

least 24 hours prior to the hearing; (2) an opportunity to call witnesses and present

evidence; (3) an opportunity to receive assistance from an inmate representative; and (4)


1
  We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253. See Burkey v. Marberry, 556 F.3d 142, 146 (3d
Cir. 2009) (certificate of appealability not required to appeal the denial of a federal prisoner‟s § 2241 petition). Our
review of the District Court‟s legal conclusions is plenary. See Cardona v. Bledsoe, 681 F.3d 533, 535 (3d Cir.
2012).


                                                           2
a written statement of the evidence relied upon and reasons for the disciplinary action.

Wolff, 418 U.S. at 563–71. Revocation of good time must also be supported by “some

evidence.” Superintendent v. Hill, 472 U.S. 445, 454 (1985). This requirement is

minimal, and is satisfied if there is “any evidence in the record that could support the

conclusion reached by the disciplinary board.” Id. at 455–56.

         We agree with the District Court that Hatten was afforded due process during the

challenged disciplinary hearings as required by Wolff and Hill.2 Despite his claims to the

contrary, the DHO Reports for each of these incidents reflect that Hatten had ample

notice in each case and that at each hearing he was afforded an opportunity to present

evidence on his behalf,3 received assistance from an inmate representative, and was given

a copy of the written decision afterwards. We likewise agree with the District Court‟s

determination that the revocation of good conduct time credits was supported by

sufficient evidence in each instance.

         In particular, we reject Hatten‟s argument that his due process rights were violated

when the DHO conducted hearings relating to Incident Report Nos. 2177122, 2186134,

and 2186530 after his removal. A prisoner‟s right to attend his own disciplinary hearings

is implicit in the prisoner‟s right to call witnesses and present evidence. Battle v. Barton,


2
  It appears that several of Hatten‟s claims were not properly exhausted prior to filing the instant petition.
Nevertheless, the District Court denied them on their merits. Because we agree with the District Court that these
claims were meritless, any error in doing so was harmless. We note also that Hatten successfully appealed the
results of his first hearing regarding Incident Report No. 1823778. The results were vacated, and he received a re-
hearing on the charges. Any due process claims arising from the original, vacated proceedings are therefore moot.
3
  We agree with the District Court that Hatten‟s claims that he was denied access to video evidence in two of his
proceedings was without merit. The evidence he sought to proffer was immaterial given that those proceedings
related to incidents involving threats written by Hatten, copies of which were adduced during the hearing.


                                                          3
970 F.2d 779, 782 (11th Cir. 1992) (per curiam) (collecting citations). But that right is

limited by “the competing concerns of maintaining institutional safety and other

correctional goals.” Id. (quoting Smith v. Mass. Dep‟t. of Corr., 936 F.2d 1390, 1399

(1st Cir. 1991); see also 28 C.F.R. § 541.8(e) (permitting DHOs to conduct hearings in

absentia). Thus, the DHO was permitted to conduct the hearing in Hatten‟s absence if the

reasons for doing so were “logically related . . . to „institutional safety or correctional

goals.‟” Ponte v. Real, 471 U.S. 491, 497 (1985).

       Here, the prison has met its burden to demonstrate that Hatten‟s removal was

justified by such institutional concerns. See Grandison v. Cuyler, 774 F.2d 598, 604 (3d

Cir. 1985). The DHO‟s reports indicate that Hatten was removed after telling the DHO

that he had “fired” his staff representative and insisting that the hearing therefore could

not proceed; when he was informed otherwise, he refused to participate further in the

proceedings, instead raising his voice and alleging violations of his right to due process.

It is indisputable that such behavior “threatened the basic correctional goal of institutional

order and undermined the authority of the hearing panel.” Battle, 970 F.2d at 783.

Accordingly, we therefore hold that conducting Hatten‟s disciplinary hearing in his

absence did not violate his right to due process under Wolff. Id. (holding that no due

process violation occurred where an inmate was excluded from a disciplinary hearing

after becoming uncooperative); see also Ponte, 471 U.S. at 497.

       Because Hatten‟s appeal presents no substantial question, we will summarily

affirm the judgment of the District Court. See 3d Cir. LAR 27.4 & I.O.P. 10.6.



                                               4